UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

--------------------------------------- X
RAMONA LAIDLAW,


                        Plaintiff,
                                                    FINDINGS OF FACT AND
      -against-                                     CONCLUSIONS OF LAW

                                                    16-CV-4681(KAM)(ARL)

UNITED STATES OF AMERICA,

                    Defendant.
--------------------------------------- X

MATSUMOTO, United States District Judge:
            Plaintiff Ramona Laidlaw commenced this action against

defendant, the United States of America, pursuant to the Federal

Tort Claims Act (“FTCA”) 28 U.S.C. §§ 2671, et seq., seeking

damages for injuries suffered when her car collided with a

United States Postal Service (“USPS” or “Postal Service”) truck

being driven by USPS employee Donald Wright on March 8, 2014.

(ECF No. 1 at 1-3, Complaint (“Compl.”).)          The liability portion

of this claim was tried before this court on August 13 and

August 14, 2018. 1

            Having considered the evidence presented at trial,

assessed the credibility of the witnesses, and reviewed the




1 A trial for damages, if necessary, was originally scheduled for October 24,
2018. (See June 12, 2018 Minute Entry.) The damages trial was adjourned
without a date during the liability trial. (Tr. 462:7-15.)
post-trial submissions of the parties, 2 the court makes the

following findings of fact and conclusions of law pursuant to

Federal Rule of Civil Procedure 52. 3        For the reasons set forth

below, the court concludes that the United States is not liable

to Laidlaw for the accident.

                             FINDINGS OF FACT
            At trial, the court heard testimony from plaintiff

Ramona Laidlaw; USPS driver Donald Wright; plaintiff’s expert,

Dr. Mariusz Ziejewski; and defendant’s expert, Dr. Jeffrey

Ketchman.    Pursuant to Federal Rule of Civil Procedure 52, the

court considers the evidence offered at trial and makes findings

of fact below.

I.    Fact Witness Testimony & Evidence
            Donald Wright has been employed full-time by the

United States Postal Service since 2009.          (Tr. 8:22-24.)     He

works as a motor vehicle operator, driving 7-, 9-, and 11-ton

trucks. (Tr. 9:19-10:1.)       Wright obtained his commercial




2 The post-trial submissions of the parties consist of the following: ECF No.
29, Defendant’s Proposed Findings of Fact and Conclusions of Law (“Def.
Mem.”); ECF No. 30, Plaintiff’s Proposed Findings of Fact and Conclusions of
Law (“Pl. Mem.); ECF No. 31, Defendant’s Response to Plaintiff’s Proposed
Findings of Fact and Conclusions of Law (“Def. Resp.”); ECF No. 32,
Plaintiff’s Response to Defendant’s Proposed Findings of Fact and Conclusions
of Law (“Pl. Resp.”); ECF No. 33, Defendant’s Letter re Plaintiff’s Response
(“Def. Letter”); and ECF No. 34, Plaintiff’s Response Letter re Defendant’s
Letter (“Pl. Letter”).
3 “In an action tried on the facts without a jury . . ., the court must find

the facts specially and state its conclusions of law separately. The
findings and conclusions may . . . appear in an opinion or a memorandum of
decision filed by the court.” Fed. R. Civ. P. 52(a)(1).

                                      2
driver’s license (CDL) prior to driving trucks for the Postal

Service.    (Tr. 9:14-18.)

            On March 8, 2014, while acting within the scope of his

employment with the USPS, Wright was involved in an automobile

collision with plaintiff Ramona Laidlaw.          (Tr. 39:10-40:25,

50:23-51:5.)    The accident took place on the east side of

Merrick Boulevard, a two-way street, in between Springfield

Boulevard and 218th Street in Queens, New York.            (Tr. 48:19-

49:3, 50:23-51:5, 65:6-17.)       Laidlaw was driving a green 2002

Nissan Altima.     (Tr. 71:22-72:1, 154:24-25.)        Wright was driving

a 7-ton USPS International box truck.          (Tr. 16:11-17.)

            There are three lanes on the eastbound side of Merrick

Boulevard: one left driving lane, one right driving lane

directly to the right of the left driving lane, and one parking

lane furthest to the right.       (Tr. 65:3-17.)      The parking lane is

not a clearly demarcated lane; instead, the middle/right driving

lane is wide enough to accommodate both travel and street

parking.    (Tr. 322:4-323:6.)      At the trial, the parties referred

to the left driving lane as lane 3, the middle/right driving

lane as lane 2, and the parking lane as lane 1. 4          (Tr. 151:6-23.)

            Prior to the accident, Wright was driving to the

Springfield Gardens Post Office located at Merrick Boulevard and



4 Each lane will be referenced with its number designation in parentheses for
clarity.

                                      3
218th Street.    (Tr. 49:4-23, 50:4-13.)       Wright was traveling

north on Springfield and turned right onto Merrick, traveling

east.   (Tr. 48:19-49:3.)     When Wright turned right from

Springfield onto Merrick, he turned into the eastbound right

driving lane (2).    (Tr. 64:10-65:2.)       Wright testified that

there was bumper to bumper traffic on Merrick, so he thought he

was traveling approximately zero to five miles per hour east

along Merrick.    (Tr. 52:14-21.)       Wright traveled between 30

seconds to 3 minutes on Merrick Boulevard before the accident

occurred.    (Tr. 51:7-22.)

            Meanwhile, Laidlaw was driving to a beauty supply

store located at 232nd Street.      She had left her home on Farmers

Boulevard and turned right onto Merrick Boulevard, heading east,

and planned to drive along Merrick until she reached 232nd

Street.   (Tr. 150:13-20.)     Laidlaw also testified that she was

in the right driving lane (2) when she entered Merrick.         (Tr.

150:24-151:10.)

            Neither party testified as to where they were within

the right driving lane (2) before the accident.         But Wright

credibly testified that after he turned onto Merrick Boulevard,

he never changed lanes from the right travel lane (2) on Merrick

Boulevard prior to the postal truck’s contact with Laidlaw’s

Altima. (Tr. 102:7-20, 133:12-16, 134:15-24.)



                                    4
          Wright believes he saw Laidlaw’s Altima, prior to the

accident, at the exit of a parking lot of a bank on the

southeast corner of Springfield Boulevard and Merrick Boulevard,

waiting to turn right onto Merrick Boulevard.    (Tr. 128:13-18,

129:4-130:16.)    Laidlaw’s vehicle was behind a white van that

was turning out of the parking lot onto Merrick Boulevard.

Wright let the white van pull out of the parking lot and merge

in front of him; the van turned into the parking lane (1) and

merged into the right driving lane (2) in front of Wright.     (Tr.

108:13-109:21, 111:8-13, 111:16-19, 112:19-113:2; 113:12-18.)

          Wright was driving in the right driving lane (2) when

he heard a scraping sound on the right side of his truck.     When

he heard the scraping noise, he pressed on the brakes

immediately and stopped the truck.    (Tr. 67:19-68:13, 74:20-

75:10, 76:19-77:24, 84:22-25.)    He then saw Laidlaw’s Altima

move past the right front side of his truck, between his truck

and a parked Malibu.    (Tr. 130:12-16, 130:25-131:1.)   Wright

testified that he had not seen the Altima from the time he saw

it waiting to exit the bank’s parking lot until the time he saw

it move past the right side of his truck, toward the right front

of the truck.    (Tr. 129:24-25, 130:1, 130:3, 130:6-16.)   Wright

did not see the actual impact, which he believes likely occurred

in a blind spot on the truck’s passenger side.    (Tr. 126:21-23.)



                                  5
He could not recall whether he looked in his side view mirrors

in the 30 seconds prior to the accident.     (Tr. 82:15-19.)

          At the time of impact with the postal truck, Laidlaw’s

vehicle also made contact with a Chevy Malibu parked in the

right parking lane (1) (Tr. 155:12-16, 165:2-4, 165:10-12), and

the right-side mirror of Laidlaw’s vehicle made contact with the

left passenger door of the Malibu.     (Tr. 165:13-25.)    Laidlaw

testified that she heard a boom, at which point she hit the

parked Chevy Malibu and looked in her rearview mirror.       She saw

the postal truck behind her, partially in the left driving lane

(3) and the right driving lane (2).     (Tr. 155:12-24.)    Prior to

the impact, Laidlaw had not seen the postal truck, including

that she had not seen it in the left driving lane (3).       (Tr.

164:4-20.)    After the impact, Laidlaw moved forward a little

distance before stopping her car.     (Tr. 166:1-3.)

          The collision occurred near, but before an area on

Merrick Boulevard where the road began to curve.       (Tr. 99:4-6,

446:10-20.)    At the place in the road where the impact occurred

and where the postal truck stopped, there are no visible painted

lines demarcating the left (3) and right (2) driving lanes in

the parties’ exhibit.    Instead, the left (3) and right (2)

driving lanes are demarcated with broken lines, rather than with

one solid line running between lanes along the entire road.

(Def. Ex. C-1.)    There was no painted line demarcating the right

                                  6
driving lane (2) from the parking lane (1) anywhere along this

portion of Merrick Boulevard.    (Tr. 448:24-449:1, 451:15-18,

453:11-21; Def. Exs. A-1, A-2, C-1, D.)

           The final resting positions of the truck and the

Altima after the accident are depicted in Defendant’s Exhibit A-

1.   The photograph depicts Laidlaw’s Altima in the right driving

lane (2), to the left of the Malibu in the parking lane (1), and

in front of and to the right of the postal vehicle.    The cars

are roughly parallel, rather than turned at an angle toward or

away from each other.   (Tr. 132:5-14, 168:1-5; Def. Ex. A-1.)

Wright immediately stopped his vehicle and did not move the

truck right, left, or forward after he heard the scraping

sounds.   (Tr. 132:15-133:10.)

           Wright’s supervisor, Leon Blue, subsequently arrived

at the scene 10-15 minutes later and spoke to both Wright and

Laidlaw about the accident.   (Tr. 159:5-160:3, 161:12-14; see

Def. Ex. E at 4.)   Wright wrote an accident report on the day of

the incident that documents what occurred.    (Tr. 62:5-11; Def.

Ex. E.)   The report is largely consistent with Wright’s trial

testimony.   The report states that Wright turned onto Merrick

Boulevard from Springfield Boulevard.    (Def. Ex. E at 2.)   “Past

bank parking lot [vehicle] 2 [Laidlaw’s Altima] attempted to

squeeze by on right side of P/O [post office] [vehicle],

[vehicle] 3 [the Chevy Malibu] was parked at curb. . . .

                                  7
[Laidlaw’s Altima] exited from the banking parking lot,

[Laidlaw’s Altima] made contact with [the Chevy Malibu]

(parked), also made contact with [the USPS truck] in right lane

[] only scraping [right] front lug nuts on [right] rim[.]”

(Id.)   The report states that there was already damage on the

Altima preexisting the accident, but only specifies “rust on

rear quarter panel.”   (Id. at 3.)    The report notes that no

green paint from the Altima appeared on the right front side of

the postal truck.   (Id.)   The report also suggests that all of

the involved vehicles were in the right lane(s).     In the report,

Wright stated “[a]t time of accident, traffic was bumper to

bumper [and] speed driven by me was less than 20 mph due to

traffic congestion (left lane was occupied by other cars.)[.]”

(Id. at 2.)   At trial, Wright testified that at the time of the

accident, he was traveling between 0-5 miles per hour, and at

his deposition, he testified that he was traveling between 2 to

5 miles per hour.   (Tr. 68:2-11, 68:25-69:10.)    The court finds

that Wright’s postal vehicle was in motion in bumper-to-bumper

traffic, traveling in the right driving lane (2) eastbound on

Merrick Boulevard, between 2 to 5 miles per hour at the time of

the accident.

           During the collision, the truck’s lower step and wheel

lug nuts came into contact with the Altima’s left rear passenger

door, wheel well, and bumper cover.     Wright testified that only

                                  8
the lug nuts made contact.      (Tr. 82:20-23.)      The court credits

the defense expert who explained that he believed that the lower

step of the truck also came into contact with the Altima, given

the markings on the Altima as depicted in Defendant’s Exhibits

C-20 and C-21.    (Tr. 334:22-335:22, 338:10-17, 416:23-417:14;

Def. Exs. A-1, C-20, C-21.)      Laidlaw testified that the front

wheel and the bumper of the postal truck made contact with her

car.    (Tr. 155:25-156:2.)   The plaintiff’s expert also testified

that the lug nuts on the wheel of the postal truck made contact

with the Altima.    (Tr. 233:6-8.)        Laidlaw testified that the

impact resulted in scratches to her rear left wheel, dents in

the left rear passenger door, and her bumper [cover] being

partially torn off.    (Tr. 156:9-21, Def. Ex. A-2.)        Laidlaw also

said that there were no dents on the side of her car prior to

the accident and that the door worked properly, but she admitted

that there was rust on her car.          (Tr. 155:3-9.)   For the reasons

explained below, the court finds that both the lug nuts and step

of the postal vehicle came into contact with the left rear side

of plaintiff’s Altima.

II.    Expert Testimony & Analysis
            Both parties also provided expert testimony analyzing

the damage and attempting to recreate the accident.          At trial,

Laidlaw called Dr. Mariusz Ziejewski to give expert testimony on

her behalf.    (Tr. 176:1-4.)    The United States called Dr.


                                     9
Jeffrey Ketchman to give expert testimony on its behalf. (Tr.

303:18-21.)

       A. Plaintiff’s Expert’s Testimony
            Dr. Ziejewski is chairman of the North American Brain

Injury Society, board member of the International Brain Society,

and a member of the Society of Automotive Engineers and

Mechanical Engineers Society.    (Tr. 183:23-184:4.)   He is a

diplomate engineer from Europe, which has equivalent standing to

an American professional engineer.    (Tr. 177:6-8.)   He completed

his master of science degree in bioengineering.     (Tr. 178:11-

12.)    He received his Ph.D. in mechanical engineering from North

Dakota State University.    (Tr. 181:19-22.)   Dr. Ziejewski is

also accredited by the Accreditation Commission for Traffic

Accident Reconstruction (“ACTAR”) as an accident

reconstructionist (accreditation number 1939).     (Tr. 186:23-

187:17.)    Dr. Ziejewski testified that he has four peer-reviewed

articles on the topic of progressive dynamic buckling.     (Tr.

179:25-180:4.)

            To conduct his examination, Dr. Ziejewski sent his

assistant to take photographs of Laidlaw’s vehicle.     (Tr.

210:12-23.)    He did not personally go to the scene of the

accident to investigate or take measurements of the physical

roadway.    (Tr. 243:21-25, 245:1-7, 269:2-7.)   He used three-

dimensional scans of an exemplar postal truck to conduct his


                                 10
analysis.     (Tr. 209:11-22; Pl. Ex. 9.)       His assistant took

photos of Laidlaw’s Altima with a ruler placed against it at

certain points and photographed the damage from different

angles.     The assistant also took three dimensional scans of the

Altima.     (Tr. 210:16-211:24; Pl. Ex. 11.) 5      Measurements were

taken of the exemplar postal truck to obtain data regarding the

location of the lug nut bolts, the height of the step on the

truck, and the fender of the truck.         (Tr. 211:10-17.)      Only one

of the Altima photos taken by Dr. Ziejewski’s assistant is in

evidence (as Plaintiff’s Exhibit 3).         Plaintiff’s Exhibits 4, 5,

6, and 7 are defense expert Dr. Ketchman’s original photographs

identified as 26 (Def. Ex. C-26), 23 (Def. Ex. C-23), 25 (Def.

Ex. C-25), and 27 (Def. Ex. C-27), respectively, but containing

computer-generated markings applied by Dr. Ziejewski.

             Based on his review, Dr. Ziejewski concluded that

there was a shallow sideswipe collision, which by definition has

a shallow angle of impact (fewer than 30 degrees), with

snagging.     (Tr. 268:16-269:1, 270:10-11.)       He notes that the

rear portion of the door with the yellow arrow is the snagging

or catching.     (Tr. 271:7-13; Pl. Ex. 3.)       Snagging occurs when

something catches a corner or an edge—when a material does not



5 Although Dr. Ziejewski explained how the scans were generated (see Tr.

223:22-227:11), he never testified as to how the scans specifically informed
his conclusions. He testified that snagging was apparent in the three-
dimensional scan of the Altima, but did not elaborate. (Tr. 298:21-299:2.)

                                     11
glide along a surface, but suddenly catches and pulls backward

or forward.    (Tr. 271:1-6.)

            Dr. Ziejewski testified that Plaintiff’s Exhibit 3

depicted dynamic buckling on the left rear passenger door and

the component of the fender that the door was resting on.      (Tr.

212:3-8.)    According to Dr. Ziejewski, the dynamic buckling can

be seen in the middle of the door in Exhibit 3.      (Tr. 233:2-5.)

The picture includes a yellow arrow that “represents the major

grabbing mechanism or external force acting on the rear door

causing the door to sag down[.]”      (Tr. 232:24-233:2.)

            Dr. Ziejewski testified that the force that caused the

structural deformation came “from . . . the lug nuts, from the

truck.”   (Tr. 233:4-11.)   Dr. Ziejewski based his opinion that

the lug nuts are what came into contact with the Altima on the

damage and scratch patterns in the left rear side door.      (Tr.

233:9-16.)    Comparing the damage against measurements from a

ruler, Dr. Ziejewski testified that the location of impact was

at 25 inches, which is the upper height of the lug nuts on the

postal truck.    Damage above 25 inches was “induced damage,”

damage to one area caused by force being applied directly to a

different area of an object.    (Tr. 233:17-234:21.)    He did not

provide an opinion or offer an explanation as to how the bumper

cover of Laidlaw’s Altima came off during the accident.



                                 12
            Dr. Ziejewski stated that the nature of deformation

indicated that the truck was traveling faster than the Altima at

the time of impact.      (Tr. 252:11-18.)      According to Dr.

Ziejewski, the snagging he identified in Plaintiff’s Exhibit 3

is what would have occurred from a car moving at a faster speed

hitting the Altima. 6     (Tr. 271:7-13.)      He testified that the

force applied in the direction of the yellow arrow on Exhibit 3

(forward), and the force would only travel forward if the postal

truck were going faster that the Altima.          If the Altima were

going faster, the force would have been acting in the opposite

direction.    (Tr. 234:23-235:15.)         Moreover, had the Altima been

traveling faster than the postal truck when they made contact,

there would have been a stretching, instead of compression into

a buckle (an inward deformation).          (Tr. 237:12-238:10.)     Dr.

Ziejewski further explained that if the Altima had been turning

and made contact with the postal truck, there would be one

indentation, rather than two.        By contrast, there were waves in

the metal in Laidlaw’s Altima, which is a “completely different

mechanism[].”     (Tr. 238:11-24.)




6 Despite identifying Plaintiff’s Exhibit 3 as evidence of the snagging, Dr.

Ziejewski later appeared to contradict himself. He testified that his
opinion based on his accident reconstruction expertise was that there was a
sideswipe with snagging. But when asked if he saw this in the photographs,
he responded that “[t]hey’re not on the photographs, but also in three-
dimensional scan of the vehicle.” Tr. 298:21-299:2.

                                      13
            Dr. Ziejewski did not consider actual velocity, change

in velocity, or acceleration to inform his conclusions regarding

the accident.     He instead relied on differential velocity (which

car was going faster).      (Tr. 267:24-268:10.)       Dr. Ziejewski said

that there was not reliable data sufficient to calculate actual

velocity, but that actual velocity was not necessary for

determining who hit whom because differential velocity shows who

was moving faster.      (Tr. 289:6-22.)      Dr. Ziejewski testified

that that the deformation of the metal and the degree of

buckling he observed on the left rear panel in the photo of

Laidlaw’s Altima were objective evidence upon which he relied in

determining the differential velocity.          (See Tr. 291:6-11.)      The

scientific knowledge he used was knowledge of structural impacts

and dynamic progressive buckling.          (Tr. 254:23-255:5.)

            Dr. Ziejewski’s opinion was that the postal truck was

partially in the left driving lane (3), by a foot to a foot and

a half.    (Tr. 250:20-251:1.)      Dr. Ziejewski reviewed the

measurement determinations made by Dr. Ketchman regarding the

width of the road and the vehicles involved in the accident.

The parking lane (1) and right driving lane (2), were a combined

19 feet.    The parking lane (1) is 8 feet, and the right driving

lane (2) is 11 feet. 7     The left driving lane (3) is also 11


7 Although Dr. Ziejewski relied in part on the measurements in Dr. Ketchman’s
findings, he also referenced a Google Map from 2017, which was not in
evidence and contained lane markings between the parking lane and right

                                      14
feet. 8   Dr. Ziejewski also agreed with Dr. Ketchman that the

postal truck’s width was 8 feet and that the Altima and Malibu

both had body widths of 5.83 feet. (Tr. 247:25-249:23.)

            Dr. Ziejewski adopted Dr. Ketchman’s finding that the

distance from the right side of the postal truck where it

stopped after impact to the curb was 12.5 feet.            Adding an

additional eight feet (for the width of the postal truck) would

place the left side of the postal truck at 20.5 feet from the

curb, 1.5 feet longer than the 19-foot combined width of the

parking lane (1) and the right driving lane (2).            (Tr. 249:13-

250:12.)    Dr. Ziejewski conceded that although the width of the

box of the truck was 8 feet, the wheel stance of the truck was

narrower.    (Tr. 282:24-283:14.)      Dr. Ziejewski stated that

analysis of Defense Exhibit A-1 could also be used for

demonstrating that the postal truck was partially in the left

driving lane (3).     (Tr. 251:7-22.)      However, Dr. Ziejewski

clarified that he had not testified that Wright was encroaching

into the left driving lane (3) in order to pass Laidlaw.             (Tr.

275:21-24.)    For the reasons that follow, the court finds that

Dr. Ziejewski’s opinions do not support plaintiff’s version of



driving lane that were not present at the time of the accident. The court
struck the testimony based on the 2017 Google Map. Defense Exhibit D is a
2014 Google Map which depicts the road as not having lane markings between
the parking and right driving lanes. (Tr. 243:1-244:22.)
8 Dr. Ziejewski testified that Dr. Ketchman reported the width of the three

lanes as 30 feet (Tr. 248:15-21), whereas Dr. Ketchman testified that the
combined width was 30 feet and 5 inches (Tr. 387:15-389:8).

                                      15
the events leading up to the accident.     The court instead finds

that Dr. Ketchman offers a more credible and plausible evidence-

based explanation of the circumstances that caused the accident.

      B. Defendant’s Expert’s Testimony
           Dr. Ketchman has been a licensed professional engineer

since 1974.   (Tr. 306:20-25.)    He is a graduate of Columbia

University, where he received his doctorate in engineering

science.   (Tr. 305:22-306:11.)    He has been accredited by the

Accreditation Commission for Traffic Accident Reconstruction in

motor vehicle accident reconstruction since 1994.     (Tr. 311:1-

7.)   He is a member of the American Society of Mechanical

Engineers, the Society of Automotive Engineers, the National

Association of Professional Accident Reconstruction Specialists,

the New York Statewide Accident Reconstruction Specialists, and

the America Society of Safety Engineers.     (Tr. 312:17-25.)    He

is an engineering consultant.     (Tr. 304:1-2.)

           Dr. Ketchman examined and took photographs and

measurements of Laidlaw’s Altima and the site of the accident in

November 2017.   (Tr. 317:11-318:22, 319:1-8.)     He also inspected

an exemplar USPS 7-ton International truck in December 2017.

(Tr. 317:11-19, 319:9-11.)

           Based on his review, Dr. Ketchman concluded that the

accident occurred when the Altima traveled in the center of the

right traffic lane (2) and passed the postal truck on the right


                                  16
side while the postal truck was traveling in the left side of

the right traffic lane (2).   The left side of the Altima

sideswiped the postal truck on the truck’s right side.     The

right side of the Altima also sideswiped the left side of the

parked Malibu in the right parking lane (3).   (Tr. 321:9-23.)

Dr. Ketchman noted that in the area of the accident, the parking

lane (1) and right driving lane (2) were actually one wide lane

because the only lines on the street demarcating the lanes were

between the left driving lane (3) and right driving lanes (2).

(Tr. 321:24-324:8.)

          At the accident site, Dr. Ketchman measured the width

of eastbound Merrick Boulevard from curb to curb, and calculated

the width of the right lane (1 & 2) by subtracting the width of

the left lane (3) from the curb-to-curb width.     (Tr. 322:4-

323:24, 388:1-389:2.)   He also measured markings on the street

that appeared in Defense Exhibit A-3, such as various seam lines

in the blacktop and the sewer cover, that still existed and were

visible in November 2017.   (Tr. 390:24-391:23.)    Dr. Ketchman

used his measurements of the road surface markings and of the

three vehicles and compared them to the accident scene

photographs to determine that the right side of the postal truck

body was 150 inches from the right curb at its rest position.

(Tr. 391:16-24, 392:3-23. See Def. Ex. A-3.)   Dr. Ketchman

subtracted the width of Laidlaw’s Altima and the parked Malibu,

                                17
both 70 inches, from the 150-inch measurement to determine that

at most, Laidlaw would have had about a maximum of 10 inches of

clearance between the right side of the postal truck and the

parked Malibu as she attempted to pass the postal truck.       (Tr.

394:24-395:5.)    The actual clearance space would be less than 10

inches because it does not take into account the side view

mirrors on the Altima and the Malibu, which project out further

than the 70-inch width of either vehicle.       (Tr. 325:22-326:15,

454:9-18, 455:13-22.)   This clearance also would have been less

than ten inches if the parked Malibu was not directly up against

the right curb.   (Tr. 453:22-454:8.)

          Although Dr. Ketchman described the postal truck as

being in the left side of the right driving lane (2), he

explained that the postal truck’s box could have been at most 6

inches over the white line demarcating the left (3) and right

(2) travel lanes if the lanes had continued in a straight line

from where they appear to end past the location of impact and

the vehicles’ stopped positions.       The truck’s left front wheel

might have been on the white line between the left (3) and right

(2) driving lanes in this scenario.       However, Dr. Ketchman also

explained that if the white lines started to slightly curve to

follow the slight bend in Merrick Boulevard just past where the

accident occurred, then the postal truck might not have been

over or on a white line at all.    (Tr. 448:16-450:13. See Def.

                                  18
Exs. A-2, D.)    The demarcating line between the right driving

lane (2) and the parking lane (3) is not apparent in either

party’s exhibits.

            Dr. Ketchman explained that the Altima’s right side

mirror broke off (see Def. Ex. C-11) when it hit the the parked

Malibu, evidenced by the dent on the Malibu below the M-1

marking on Defense Exhibit C-1.    (Tr. 456:1-15.)   There was a

shallow angle sideswipe between the Altima and the vehicles on

either side because there was so little spacing for the Altima

to move between the postal and parked vehicles while the Altima

proceeded between the traveling lane (2) and parking lane (1).

(See Tr. 326:16-327:6.)    Dr. Ketchman concluded that given the

narrow space between the three vehicles, the angle of the

sideswipes between Laidlaw’s Altima and the postal truck, and

the Altima and the parked Malibu was at most 2 degrees, almost

parallel.    (Tr. 382:4-24.)

            Defense Exhibit A-1 shows that the Altima’s rear

bumper cover was partially detached on the left side.     Dr.

Ketchman testified that the damage to the bumper cover proves

that Laidlaw was traveling faster than the postal truck as she

overtook it on the right side of the truck.    (Tr. 336:1-10,

372:9-19.)    Defense Exhibit C-17 shows a tab on the rear bumper

cover that was once fastened to the body of the Altima with a

retaining fastener through the hole in the tab pictured.     (Tr.

                                  19
331:16-25.)    Defense Exhibit C-17 is a close-up view of the tab

that is also seen in Defense Exhibit C-16.    (Tr. 329:8-10,

330:21-331:1, 331:16-20.)    As the Altima passed to the right of

the postal vehicle, the left side of the Altima’s rear bumper

cover pulled rearward, and the fastener tore through the tab

shown in Defense Exhibit C-17.    (Tr. 331:22-332:7.)   Defense

Exhibit C-16 is a photograph taken by Dr. Ketchman showing how

the bumper cover should fit onto the vehicle.    (Tr. 329:8-10,

330:4-7.)    The fastener is shown in Defense Exhibit C-16 at the

top of the stiff black plastic bracket that is attached to the

vehicle adjacent to the rear wheel.    (Tr. 330:8-18, 332:20-23.)

The fastener is pulled to the rear, which is consistent with the

rip in the front of the tab and the bumper being pulled backward

as the Altima’s left rear bumper caught the right step of the

postal vehicle.    (Tr. 332:16-333:5, 333:18-24.)   Dr. Ketchman

credibly explained that if the postal truck had been traveling

faster than the Altima and pushed or swiped Laidlaw’s bumper

from behind, the tab would not have torn on the front of the tab

as pictured in Defense Exhibits C-16 and C-17; instead, the tab

would have been torn out on the backside as the bumper was

pushed forward.    (Tr. 332:8-15; Def. Exs. C-16 & C-17.)

            Defense Exhibit C-19 in evidence shows the bracket

that holds the edge of the rear bumper cover.    (Tr. 334:1-4.)

Dr. Ketchman plausibly explained that the bracket of the Altima

                                 20
had been pulled backwards, which confirms that the bumper cover

was also pulled backward relative to the vehicle as the Altima

passed the postal vehicle on the right side and the Altima’s

rear bumper caught on the postal vehicle’s step.     (Tr. 334:1-

15.)   Defense Exhibit C-19 also shows the black plastic

reinforcing bracket that is attached to the Altima and that the

leading edge of the bumper cover would wrap around if it were

still attached to the vehicle.    (Tr. 338:1-10.)   The black

plastic reinforcing bracket was fractured when the bumper cover

engaged with the lower USPS truck step; Dr. Ketchman explained

that “when . . . the [Altima’s] bumper strikes the step [of the

postal truck], that pushes that bumper cover into this plastic

reinforcement piece that is close behind it. . . . It moves out

of the way. . . . The step comes and breaks through this plastic

reinforcement piece that was behind the leading edge of the

bumper.”   (Tr. 338:10-17.)   Dr. Ketchman explained that the

direction that the plastic is beveled, as shown in Defense

Exhibit C-19, demonstrates that the plastic reinforcement piece

was broken in the backward direction as Laidlaw was overtaking

the postal truck, and that the Altima’s bumper was pulled back

and off as it caught the step of the postal truck.     (Tr. 338:19-

339:5.)

           Defense Exhibits C-20 and C-21 show where on the

leading edge of the Altima’s bumper cover that the cover engaged

                                 21
with the lower step of the postal truck.     (Tr. 334:22-335:22,

336:1-337:9.)   Specifically, the “dig” mark closest to the lower

metal screw shown in Defense Exhibit C-21 is the contact mark

with the truck step; the marks where Dr. Ketchman’s thumb is and

above his hand in Defense Exhibit C-21 are swiping marks.     (Tr.

336:3, 337:10-15, 337:24-25.)

           Dr. Ketchman disagreed with Dr. Ziejewski that the

buckling and some associated damage seen on the left rear panel

of the Altima were caused by this accident.     (Tr. 327:7-328:13.)

Although Dr. Ketchman originally attributed some damage marks

and scrapes as being caused by this accident from contact

between the Altima and the postal truck’s wheel studs in his

original expert report, he could not adequately attribute the

damage to his satisfaction.    (Tr. 315:21-316:14.)   He was unable

to correlate the angle and height of the marks on the left rear

panel in a physical model he had planned to make as a trial

exhibit.   (Tr. 406:4-21.)   He subsequently issued a new report

that revised his initial opinion.     (Tr. 315:21-316:14.)

           With respect to the damage to the left rear panel and

wheel well of Laidlaw’s Altima, Dr. Ketchman opined that only

some of the damage evidences contact with the postal truck.     Dr.

Ketchman believes that the low edge of the rear door panel, or

the “lip”, shown on the left side of Defense Exhibit C-23 was

already a curved area of sheet metal prior to the accident, and

                                 22
that the metal was pushed forward slightly more in two locations

in a “grazing manner” by the postal truck’s wheel studs that

were rotating above the truck’s axle near a height of 25 inches.

(Tr. 340:16-341:1, 344:9-22, 345:11-16, 347:22-25, 348:5-7,

358:2-6, 359:3-8.   See also Def. Ex. C-26.)

           In contrast to Dr. Ziejewski’s explanation, Dr.

Ketchman credibly and plausibly explained that the bunched-up

tear at the outer level of the sheet metal of the wheel well

shown in Defense Exhibit C-25 was torn in a rearward, horizontal

direction (front to back) by a postal truck wheel stud; the

inside of the tear shows “arc-like marks that are witness marks

from the threads of the stud that did the tearing.”    (Tr.

360:24-361:16, 362:2-22, 421:6-8, 421:22-422:19, 423:25-424:17.)

           Dr. Ketchman opined that the series of white scrapes

on the rear panel of Laidlaw’s Altima, depicted in Defendant’s

Exhibit C-22, were not caused by this accident because the angle

and height of the marks do not correlate with the USPS truck’s

studs.   (Tr. 401:18-24, 402:16-403:1, 406:4-21.)   Dr. Ketchman

explained that the tear shown on the right side of Defense

Exhibit C-23 was not caused by a stud or nut on the postal truck

because the sizes and position of depth relative to the face of

the tear do not correlate, and a stud would have had to gouge

into the rusted protruded sheet metal before a nut could make

the penetration, which is not what happened.   (Tr. 340:16-17,

                                23
342:1-5, 342:25-343:24.)    However, Dr. Ketchman also testified

that this tear, which he opined was preexisting damage, likely

would have been visible, in contrast to Laidlaw’s testimony that

there was no damage to the car when she purchased it.    (Tr.

346:9-347:19.)   Dr. Ketchman also opined that the tear of the

outer layer of sheet metal of the wheel well structure shown in

Defense Exhibit C-24 was not caused by this accident.    (Tr.

349:23-350:3, 351:13-14.)

          Dr. Ketchman concluded that Laidlaw’s Altima was

moving 1.3 times faster than the speed of the postal truck.

(Tr. 353:18-23, 354:21-23.)    He calculated the speed ratio of

the postal truck and the Altima at the time of the crash by

analyzing the damage pattern on both the rear door lip and the

back fender edge of the Altima.    (Tr. 353:15-22, 354:13-21.)

Dr. Ketchman explained that for the postal truck’s studs to

cause the further forward contouring of the sheet metal on the

lower edge of the Altima’s rear door, the studs would have been

rotating on their arc above the height of the truck’s axle at

approximately 1.3 times the speed of the truck.    (Tr. 354:1-12,

367:20-24; Def. Ex. C-23. See, e.g., Tr. 366:2-12, 366:22-367:2

(explaining that the speed of the top of a wheel is determined

through a combination of the axle speed and rotational speed,

with the top of the wheel moving twice as fast because it is

twice the distance from the ground).)    Dr. Ketchman explained

                                  24
that he also used a kinematic calculation based on the spacing

of the successive stud marks on the edge of the Altima’s rear

fender to determine that at the time of the accident, the Altima

was moving, within a decimal accuracy, 1.3 times faster than the

speed of the postal truck. (Tr. 354:13-355:21, 375:24-376:13;

458:14-459:16; Def. Exs. B-10, B-12. See also Def. Ex. C-16.)

           The court finds plausible and credible Dr. Ketchman’s

disagreement with Laidlaw’s testimony that the postal truck

drove into the rear door of her Altima based upon his damage and

speed analyses.   The damage shows “very low grazing contact that

did not buckle in the door but just did a little bit of forward

pulling on the lip of the door which was unstructural at best

[and] that was extended out from the previous impact damage . .

. .”   (Tr. 376:14-377:7.)   If, as Laidlaw contends, the postal

truck had been traveling faster and sideswiped the Altima, Dr.

Ketchman would expect that the upper studs of the truck would

have torn out the edge of the lip of the wheel well or bent it

forward perpendicular to the car and that the low tear with stud

thread marks on it might have been pushed in the forward

direction such that the bunching would be going in the opposite

direction.   (Tr. 377:2-10, 377:24-378:15, 378:21-379:10.)   Dr.

Ketchman also explained that if, as Laidlaw contends, the postal

truck came into contact with the back rear panel of the Altima

and the Altima proceeded forward, the gouge marks on the leading

                                 25
 edge of the bumper cover, shown in Defense Exhibit C-21, would

 not be there because at the time the postal truck’s wheel and

 wheel well would have been engaging the back rear panel of the

 Altima per the hypothetical, the postal truck’s lower step would

 already be past the Altima’s bumper.    (Tr. 456:16-457:1, 45:14-

 458:9. See Def. Ex. C-1 (showing USPS truck step).)

III.   Factual Conclusions
             The court credits the defendant’s position that Wright

 and Laidlaw were both traveling in the right driving lane (2) of

 Merrick Boulevard when the collision occurred.    Laidlaw did not

 see Wright attempting to pass her or merge into the same lane.

 Wright credibly testified that he remained within the same lane

 the entire time he was on Merrick Boulevard.    Both drivers

 noticed the other vehicle after the collision.    That neither

 driver was aware of the other until the moment of impact,

 because they both believed themselves to be in the right driving

 lane (2), is consistent with the notion that they shared a wide

 lane that was poorly demarcated into driving and parking

 sections.

             Even if the postal truck’s wheels were on the line

 between the left driving lane (3) and right driving lane (2),

 the testimony indicates that the truck was still mostly in the

 right driving lane (2).     Neither the plaintiff nor Dr. Ziejewski

 testified that Wright was attempting to merge into the right


                                   26
driving lane (2) from the left driving lane (3) at the time of

accident.    In addition to Wright’s testimony that he remained

within the right driving lane, the court finds that Wright did

not attempt to pass Laidlaw or otherwise enter the left driving

lane (3) because his contemporaneously filed accident report

explains that the left lane was occupied by other cars.      To

determine the cause of the accident then, the court must

determine which vehicle was initially ahead of the other, as the

vehicle traveling faster and attempting to pass within the same

lane would have collided into the other vehicle.

            The court also credits defendant’s position that the

accident occurred as Laidlaw traveled faster than Wright and

passed the postal truck from behind.    Dr. Ketchman’s testimony

at trial presented a more thorough explanation of the damage to

the Altima and how the accident occurred.    Dr. Ketchman’s

methods appear to have been more thorough as well.    Dr.

Ketchman’s visit to the site of the accident to observe and

measure the lanes using markings on the street was helpful for

determining that the accident occurred within in one wide lane

that contained a poorly delineated parking section.    Dr.

Ketchman’s explanation that the truck step created a dig on the

Altima’s bumper cover is persuasive evidence that the Altima

collided with the postal truck from behind it.    Dr. Ziejewski’s

explanation that the accident occurred when the postal truck’s

                                 27
lug nuts came into contact with the Altima’s left rear panel

would not allow for contact with the truck step as a source of

damage.   Dr. Ketchman’s explanation of how the bumper cover was

torn off, with attention to how its attaching mechanisms broke

in certain directions, is persuasive as well.    Dr. Ketchman also

sufficiently explained how the damage to the Altima would be

different if the vehicles were traveling as contended by the

plaintiff during the accident.

           The plaintiff’s attempt to cast doubt on Dr.

Ketchman’s revision to his initial report does not change the

court’s determination.   Dr. Ketchman explained his reason for

doing so and concluded that some of the damage on the Altima

preexisted the accident.   Dr. Ketchman’s conclusion is different

from merely ignoring damage entirely.    By contrast, the court

finds that Dr. Ziejewski’s failure to visit the accident scene

and examine the damage to the Altima with the same level of

detail as Dr. Ketchman, at least as evidenced by his trial

testimony, renders Dr. Ziejewski’s explanation ultimately less

persuasive than Dr. Ketchman’s.    Furthermore, Dr. Ketchman’s

analysis and conclusion that the accident occurred when

Laidlaw’s Altima drove past the right side of the postal vehicle

driven by Wright is bolstered by Wright’s narrative and

consistent description of the accident provided in the

contemporaneous accident report.

                                  28
          Having reached these factual conclusions, the court

will now consider whether they establish liability for either

party as a matter of law.

                          CONCLUSIONS OF LAW
I.   Applicable Law
     A. Federal Tort Claims Act
          “The FTCA allows plaintiffs to recover damages for an

injury caused by the negligence of government employees acting

within the scope of their employment.”    Taylor v. United States,

121 F.3d 86, 89 (2d Cir. 1997).    Under the FTCA, the United

States is liable in the same manner as a private person for the

tortious acts or omissions of its employees “in accordance with

the law of the place where the act or omission occurred.”     28

U.S.C. § 1346(b)(1); see also Molzof v. United States, 502 U.S.

301, 305 (1992) (“[T]he extent of the United States’ liability

under the FTCA is generally determined by reference to state

law.”) (citations omitted).    Accordingly, a federal court

presiding over an FTCA claim must apply “the whole law of the

State where the act or omission occurred.”     Richards v. United

States, 369 U.S. 1, 11 (1962); see also Bernard v. United

States, 25 F.3d 98, 102 (2d Cir. 1994) (“State law applies to an

FTCA claim.”).   Because the accident occurred in New York, New

York state law applies.

     B. New York State Law


                                  29
            “Under New York law, the plaintiff must establish

three elements in order to prevail on a negligence claim: (1)

that defendant owed plaintiff a duty of care; (2) that defendant

breached that duty; and (3) that the breach was the proximate

cause of plaintiffs' injuries.”        Hodder v. United States, 328 F.

Supp. 2d 335, 341 (E.D.N.Y. 2004).

            Various provisions of the New York Vehicle and Traffic

Law (“VTL”) and “principles of liability under New York law

impose a duty upon drivers to operate their vehicles with

reasonable care taking into account the actual and potential

dangers existing from weather, road, traffic and other

conditions.”    Goldstein v. United States, 9 F. Supp. 2d 175, 186

(E.D.N.Y. 1998).     “This longstanding duty requires drivers to

maintain a reasonably safe rate of speed, have the automobile

under reasonable control, to keep a proper lookout under the

circumstances then existing to see and be aware of what was in

their view, and to use reasonable care under the circumstances

to avoid an accident.”      Id.   The governing provisions of the New

York Vehicle and Traffic Law at issue are VTL Sections 1128

(driving on roadways laned for traffic), 1129 (following too

closely), and 1163 (turning movements and required signals). 9


9 The Defendant argues that the court should not consider VTL § 1163, because

it is a new legal theory advanced for the first time in Plaintiff’s response
to Defendant’s proposed conclusions of law. (ECF No. 33, Def. Letter.)
Plaintiff responded that Defendant was aware of this argument because
liability under this statute was raised in the Amended Joint Pretrial Order.

                                      30
II.   Application of Law
      A. Section 1128(a) – Driving on Roadways Laned for Traffic
            Laidlaw has not met her burden of establishing that

defendant violated VTL Section 1128(a).          “Whenever any roadway

has been divided into two or more clearly marked lanes for

traffic . . . [a] vehicle shall be driven as nearly as

practicable within a single lane and shall not be moved from

such lane until the driver has first ascertained that such

movement can be made with safety.”         N.Y. Veh. & Traf. Law

§1128(a).    This section contemplates crossing clearly marked

lanes for traffic.      Plaintiff did not testify that she saw the

postal truck cross a lane of traffic.         Rather, she only saw the

truck after impact, and claimed that it was encroaching into the

left driving lane (3) from the right driving lane (2).             More

importantly, the court has concluded that both the postal truck

and the Altima were in the right driving lane (2) and parking

lane (1).    These lanes actually comprised one wide lane, as

there were no demarcating lines between the parking and driving

lanes.   The court also does not find that the postal truck was



(ECF No. 34, Pl. Letter.) The court will consider it because the Defendant
was aware that Plaintiff’s claim might rely on this statute and had an
opportunity to establish facts undermining Plaintiff’s claims at trial.
Moreover, Plaintiff’s only reference to Section 1163 in her response is a
conclusory statement that is no more elaborate than the reference in the
Amended Joint Pretrial Order. (Compare ECF No. 32, Pl. Response at 7
(“Additionally, it is also clear that Mr. Wright violated New York Vehicle &
Traffic Law § 116[3](a). . . .”),with ECF No. 26-1, Amended Joint Pretrial
Order at 3 (“Furthermore, Defendant is liable under New York Vehicle &
Traffic Law §§ . . . 1163[.]”).)

                                     31
entering the right driving lane (2) from the left driving lane

(3) at the time of the accident.      Thus, defendant is not liable

under plaintiff’s theory that the defendant moved from one lane

into another without having first ascertained that such movement

could be made safely, in violation of VTL § 1163.

     B. Section 1129(a) – Following Too Closely
           Laidlaw has not met her burden of establishing that

defendant violated VTL Section 1129(a), which provides in

relevant part that a driver “shall not follow another vehicle

more closely than is reasonable and prudent, having due regard

for the speed of such vehicles and the traffic upon and the

condition of the highway.”    N.Y. Veh. & Traf. Law § 1129(a).

Defendant argues that there are no allegations and no evidence

establishing that the postal truck was directly behind the

Altima and rear-ended it.    (ECF No. 31 at 8, Def. Response.)

Defendant also argues that “[i]t is well settled that this

provision . . . applies to rear-end collisions[,]” and that both

sides agree that this was a sideswipe collision.     (Id. at 8-9.)

           The evidence that the accident was a sideswipe

collision does not necessarily foreclose liability under this

section.   “By the plain language of [Section 1129(a)], it is

clear that there is a violation of law when a driver follows

another too closely without adequate reason and that a

collision—rear-end or otherwise—is not required.”     Darmento v.


                                 32
Pac. Molasses Co., 615 N.E.2d 1012, 1014 (N.Y. 1993).    Although

rear-end collisions are the most likely or expected accidents

caused by tailgating, “other types of accidents also may occur.”

Id.; see also Williams v. City of New York, 659 N.Y.S.2d 302,

304 (N.Y. App. Div. 1997) (“[A] driver's failure to ensure that

there is sufficient clearance to pass another vehicle may

implicate both Vehicle and Traffic Law §§ 1122 and 1129.”).

            Although a sideswipe collision could plausibly lead to

liability under Section 1129(a), plaintiff has not established

such a violation.    The statute contemplates an accident caused

by one vehicle approaching another from behind.    There is no

evidence that the postal truck hit the Altima from behind,

whether directly from a rear-end collision or while attempting

to pass.    Rather, the court has concluded that it was the Altima

that contacted the postal truck from behind.    Dr. Ziejewski, the

plaintiff’s expert, testified that he believed that the postal

truck was encroaching into the left driving lane (3), but did

not opine that the postal truck was attempting to pass the

Altima.    Consequently, plaintiff has not proven that defendant

violated Section 1129(a).

     C. Section 1163(a) – Turning Movements and Required Signals
            Laidlaw has not met her burden of establishing that

defendant violated VTL Section 1163(a), which provides in

relevant part that “No person shall turn a vehicle . . . from a


                                 33
direct course or move right or left upon a roadway unless and

until such movement can be made with reasonable safety.”       N.Y.

Veh. & Traf. Law § 1163(a).   Although the plaintiff cites only

the quoted language (see ECF No. 32 at 7, Pl. Reply), Section

1163(a) further provides that “No person shall so turn any

vehicle without giving an appropriate signal in the manner

hereinafter provided.”   Id. (emphasis added).    As with her

Section 1128(a) claim, plaintiff has not demonstrated that the

postal truck was moving right or left on the roadway at all.

The plaintiff also has not demonstrated that Wright made any

movement without reasonable safety or without using a turn

signal.   Laidlaw’s testimony that she did not see Wright until

after impact establishes that she could not have seen whether he

used a turn signal, and the court finds that Wright was not

attempting to change lanes before the accident.

     D. Duty to See
           Laidlaw has not met her burden of establishing that

defendant violated any non-statutory duties under New York law.

“New York law impose[s] a duty upon drivers to operate their

vehicles with reasonable care taking into account the actual and

potential dangers existing from weather, road, traffic and other

conditions.”   Goldstein, 9 F. Supp. 2d at 186.    This duty

requires drivers “to keep a proper lookout under the

circumstances then existing to see and be aware of what was in


                                34
their view, and to use reasonable care under the circumstances

to avoid an accident.”    Id.; see also Michael Dalton as Adm'r of

the Estate of Aileen McKay-Dalton v. United States, No. 12-CV-

506, 2014 WL 7423760, at *23 (E.D.N.Y. Dec. 31, 2014) (“New York

law also holds, as a matter of common law, that a driver is

negligent ‘when an accident occurs because he or she failed to

see that which through the proper use of his or her senses he or

she should have seen.’”) (citation omitted).

          Wright testified that he did not see Laidlaw in the

driving lane until after the impact (although he testified that

he earlier had seen the Altima behind the white van that was

waiting to exit the parking lot).     He believes the accident

occurred when Laidlaw’s Altima was in his blind spot.     The

plaintiff points to Wright’s testimony that the front wheel well

was not in his blind spot as evidence that his testimony

regarding when he saw the Altima is not credible.     (See ECF No.

32 at 2-3, Pl. Resp.)    However, the court credits defendant’s

expert’s conclusion that the postal truck’s lower step made

first contact with the Altima, rather than the truck’s right

front wheel lug nuts.    The plaintiff has not established whether

the Altima would have been visible from Wright’s view at the

time the Altima’s left rear bumper caught on the postal truck’s

right lower step as the Altima attempted to pass the postal

truck on the right side.

                                 35
           Moreover, although Wright was not sure whether he

checked his mirrors in the 30 seconds leading up to the

accident, he would not have expected someone to drive past him

from the right rear of the postal truck within the same lane.

As Wright was not changing lanes, he would not have had a reason

to look backward or to his right to see whether another vehicle

was nearby.    Rather, the testimony establishes that Wright was

taking “reasonable care taking into account . . . traffic . . .

conditions.”   Wright’s foot was hovering over the break, as one

would expect it to be in slow-moving, bumper-to-bumper traffic,

and he stopped immediately upon hearing the impact.

                              CONCLUSION
           For the foregoing reasons, the court concludes that

that the United States is not liable to Ramona Laidlaw under the

Federal Tort Claims Act for the car accident that occurred

between her and U.S. Postal Service driver Donald Wright on

March 8, 2014.    The Clerk of the Court is respectfully directed

to enter judgment for the defendant and close this case.



SO ORDERED.

Dated:   Brooklyn, New York
         March 22, 2019

                                         /s/
                                 KIYO A. MATSUMOTO
                                 United States District Judge
                                 Eastern District of New York


                                  36
